NOTICE                          NO. 5-05-0282
 Decision filed 01/31/06. The text of             NO. 5-05-0431
 this decision may be changed or
 corrected prior to the filing of a                  IN THE
 Petition   for    Rehearing   or   the
 disposition of the same.                 APPELLATE COURT OF ILLINOIS
                              FIFTH DISTRICT
___________________________________________________________________________

In re STEVE E., Alleged to Be a Person                    ) Appeal from the Circuit Court of
Subject to Involuntary Admission                          ) Madison County.
                                                          )
(The People of the State of Illinois, Petitioner- ) No. 05-MH-67
Appellee, v. Steve E., Respondent-                        )
Appellant).                                               ) Honorable Clarence W. Harrison II,
                                                          ) Judge, presiding.
------------------------------------------------------------------------------------------------------------
In re NANCY A., Alleged to Be a             ) Appeal from the Circuit Court of
Person Subject to Involuntary Admission ) Madison County.
                                                  )
(The People of the State of Illinois, Petitioner- ) No. 05-MH-137
Appellee, v. Nancy A., Respondent-                )
Appellant).                                       ) Honorable Clarence W. Harrison II,
                                                  ) Judge, presiding.
___________________________________________________________________________

            JUSTICE CHAPMAN delivered the opinion of the court:

            We entertain two unrelated cases involving the respondents, each of whom was the

subject of a petition for involuntary admission to Alton Mental Health Center (AMHC)

pursuant to the Mental Health and Developmental Disabilities Code (the Mental Health
Code) (405 ILCS 5/1-100 et seq. (West 2004)). The cases have been consolidated for

disposition by this court.
                                                I. BACKGROUND
                                                   A. Nancy A.

            Nancy A. is 51 years old and has suffered for some years from schizophrenia
accompanied by paranoia and delusions. She has been in and out of mental health facilities

over the years due to her mental illness and is homeless. See In re Nancy A., 342 Ill. App. 3d
1
355, 795 N.E.2d 377 (2003). On October 25, 2004, she was found to be unfit to stand trial in
Madison County on five misdemeanor charges, and she was admitted to AMHC. On October

28, 2004, the charges against her were dismissed on the State's motion. However, Nancy A.
was not discharged and remained in the custody of the facility for nearly nine more months
because AMHC was not notified of the dismissal of the charges. On July 12, 2005, AMHC

learned that the charges had been dismissed, and it filed a petition for involuntary admission
based on Nancy A.'s inability, due to her psychosis, to care for her basic physical needs so as
to guard herself from serious harm. See 405 ILCS 5/3-600 (West 2004).

       Nancy A. moved for a declaratory judgment on July 18, 2005. She asserted that her

continued detention by the Department of Human Services (the Department) after the
October 28, 2004, dismissal of the criminal charges against her violated her statutory rights

under the Mental Health Code. She argued that her continued detention without a hearing or

any due process or determination that she met the standard for an involuntary admission

impermissibly infringed upon her protected liberty interest in violation of the fourteenth
amendment of the United States Constitution and the state constitution. She also filed a

motion to dismiss the petition for involuntary admission on the basis of its untimely filing,

asserting that it substantially impaired her right to due process and significantly diminished
the legislative safeguards that were in place to protect the rights of the mentally ill.

       On July 19, 2005, the court heard the respondent's motion to dismiss. The State
conceded that AMHC had continued to hold Nancy A. despite the fact that the charges
against her had been nol-prossed. It asserted that the court had failed to notify the facility of

the dismissal of the charges despite the fact that it had submitted periodic progress reports to
the court on three occasions and that the respondent's continued detention was not an abuse
of process because it was the result of imperfect communication between the court and the

facility. The court found that the State had failed to comply with the statutes governing

                                               2
involuntary admissions, and the court granted the motion to dismiss. It signed the written
order of dismissal and added a postscript that stated, "Respondent shall be discharged by

noon on Friday 7/22/05." On July 25, 2005, Nancy A. filed a notice of appeal from that part
of the order that allowed her detention after the dismissal of the petition.
                                          B. Steve E.

       Steve E. is 27 years old, he is homeless, and he has a long history of schizoaffective
disorder, bipolar type, with depression, suicidal ideation, physical aggression toward others,
and alcohol and cocaine abuse. He is also mildly mentally retarded, he has been adjudicated

legally incompetent, and the office of the Illinois Guardianship and Advocacy Commission is

his legal guardian. Additionally, he is a convicted felon who is required to register as a sex
offender. On April 6, 2004, Steve E. was admitted to AMHC as unfit to stand trial for two

Champaign County misdemeanor charges. On April 4, 2005, the State's motion to dismiss

the charges was granted and his bond was discharged. The State filed an emergency petition

for involuntary admission on April 6, 2005, when the facility received notice that the charges
against Steve E. had been dismissed. It asserted that the respondent was mentally ill, that

because of that illness he was reasonably expected to inflict serious physical harm upon

himself or another, and that his illness rendered him incapable of caring for his basic physical
needs so as to guard himself from serious harm. On April 8, 2005, the respondent moved to

dismiss the petition. He contended that it had been untimely filed and that the failure of the
clerk of Champaign County to promptly inform AMHC that the charges against him had been
dropped did not excuse the State from safeguarding his rights.

       On April 12, 2005, the respondent's motion was heard and granted. The court found
that the inadvertent failure of the Champaign County court to communicate with AMHC did
not appear to have been premeditated or intentional but that no exception existed for the

scenario that was presented. The court noted that the respondent had "raging mental health

                                               3
issues" that warranted the allowance of time for his counsel to discuss his options with him
and to make appropriate plans for his discharge, rather than simply releasing him abruptly. It

ordered AMHC to discharge the respondent "no later than noon on April 18, 2005." The
respondent filed the instant appeal on May 12, 2005. The notice of appeal stated that the
appeal was taken "from the order of judgment for involuntary admission of STEVE [E.] from

April 12, 2005, through April 18, 2005."
                               II. CONTENTIONS ON APPEAL
       On appeal, Nancy A. and Steve E. contend that the trial court lacked the authority to

order them detained after the petitions for involuntary admission had been dismissed. They

appeal the trial court's orders to the extent that they authorized their continued involuntary
hospitalization after the dismissal of the petitions.

       The State argues that the appeals must be dismissed because they are moot and

"involve a unique set of facts [that is] unlikely to be repeated." It also contends that both of

the respondents forfeited any claim of error because their counsel did not object to the court's
order allowing their retention in custody after their motions to dismiss had been granted and

because they failed to file a posttrial motion raising the issue. The State fails to argue or to

cite authority for the proposition that the trial court had the authority to order the respondents'
detention at AMHC after the dismissals of the petitions for involuntary admission.

                                        III. DISCUSSION
                                           A. Mootness
       Although the record is silent about whether the respondents have been released from

the custody of the state mental health system, this court considers their appeals because each
case involves an action that is too short to be fully litigated prior to the time that it ends of its
own accord and we may reasonably expect the event to be played out again against the same

parties or others who are similarly situated. See In re Barbara H., 183 Ill. 2d 482, 491, 702

                                                 4
N.E.2d 555, 559 (1998). The fact that essentially the same scenario was presented in the
Madison County court in April 2005 and July 2005 belies the State's assertion that these

appeals are moot because they involve a unique set of facts that is unlikely to be repeated.
       Moreover, contrary to the State's contentions, both of the respondents have previously
been the recipients of Department intervention. Nancy A.'s docketing statement and her

opening brief in this court cited to In re Nancy A., 342 Ill. App. 3d 355, 795 N.E.2d 377
(2003). This published disposition indicated that Nancy A. had been admitted to AMHC five
times prior to the April 2002 petition for involuntary admission that gave rise to that appeal.

The transcript of her July 19, 2005, hearing revealed that her attorney told the court that he

had personally represented the respondent in the past and that she had chosen not to attend
hearings on commitment petitions. The common law record in Steve E.'s case stated that he

had previously been a patient at Gateway Regional Medical Center and that the office of the

Illinois Guardianship and Advocacy Commission had been appointed as his guardian. Given

the other information in the record, that guardianship was a fairly good indicator that the
respondent had previously been an inpatient in the mental health system. Both of the

respondents have run afoul of the law prior to the instant cases. The alternative-disposition

reports in the record indicated that Nancy A. had a history of misdemeanor charges and that
Steve E. had a history of felony charges and was required to register as a sex offender. Both

respondents have been found unfit to stand trial and have been institutionalized as a result of
that unfitness. Both people are, and appear likely to remain, mentally ill to the extent that
there is little hope that they will recover their equilibrium and little reason to believe that they

will not again break the law. Their appeals are clearly not moot.
                                B. Forfeiture of Claims of Error
       The State argues that both respondents' counsel forfeited any claim of error because

no contemporaneous objection was raised to the trial court's order and no posttrial pleading

                                                 5
preserved the alleged error for appeal. It cites various criminal cases in support of its
contention.

       Involuntary admission proceedings that are conducted pursuant to the Mental Health
Code are civil matters, not criminal, and they are subject to the Civil Practice Law (735 ILCS
5/2-101 et seq. (West 2004)). 405 ILCS 5/6-100 (West 2004); In re Nancy A., 344 Ill. App.
3d 540, 553, 801 N.E.2d 565, 578 (2003). Where the Civil Practice Law is inconsistent with
the Mental Health Code, the latter takes precedence. In re Dryjanski, 282 Ill. App. 3d 161,
164, 668 N.E.2d 616, 618 (1996). Supreme Court Rule 366(b)(3)(ii) (155 Ill. 2d R.

366(b)(3)(ii)) provides that neither the filing of nor the failure to file a postjudgment motion

limits the scope of review in a nonjury civil proceeding. The State's reliance on People v.
Bull, 185 Ill. 2d 179, 705 N.E.2d 824 (1998), and People v. Enoch, 122 Ill. 2d 176, 522
N.E.2d 1124 (1988), for the proposition that both a contemporaneous objection and inclusion

in a posttrial motion are required to preserve an issue for appeal is thus misplaced. Counsel

for the respondents properly sought the review of the trial court's orders that provided for the
detention of their clients after the grant of their motions to dismiss without first filing a

motion for reconsideration.

              C. Propriety of Order Allowing Detention After Grant of Dismissal
       The respondents assert that the court's dismissals of the petitions for involuntary

admission left the court with only one option: to order that they be immediately released from
custody. The State fails to argue that statutory law or case law supports the continued
detention of the respondents. It does, however, assert that "[t]he objective of the circuit

court, if legally flawed, was practically reasonable" because the respondents were, in fact, in
need of mental health care and that the record does not show when they were actually
released. It contends that they could have been released immediately, as opposed to being

released at the end of three or five days, respectively.

                                               6
       The involuntary administration of state-operated mental health services implicates
fundamental liberty interests (In re Barbara H., 183 Ill. 2d 482, 498, 702 N.E.2d 555, 562

(1998)). The trial court lacked the authority to do anything other than discharge Steve E. and
Nancy A. after it granted their motions to dismiss the involuntary admission petitions. See
405 ILCS 5/3-809 (West 2004) ("If the respondent is not found subject to involuntary

admission, the court shall dismiss the petition and order the respondent discharged"). When
interpreting a statute, we resort to the plain language of the Mental Health Code as the first
and most reliable indication of the legislature's intent. In re Madison H., 215 Ill. 2d 364, 372,

830 N.E.2d 498, 504 (2005). The Mental Health Code states that a "discharge" is "the full

release of any person admitted or otherwise detained under [the Mental Health Code] from
treatment, habilitation, or care and custody." 405 ILCS 5/1-109 (West 2004). That part of

the trial court's orders that allowed the respondents to be held after the dismissal of the

petitions for commitment was erroneous. The fact that in at least Steve E.'s case the court

intended to allow him to be safe while the facility and counsel formulated some plan for his
care outside of AMHC, while indicative of the court's deep concern for the people who come

before it, is of no moment. A mentally ill person may not be held against his will merely

because it would improve his standard of living or because people are made uncomfortable
by the presence of the mentally ill on the streets. In re Nancy A., 344 Ill. App. 3d 540, 555,

801 N.E.2d 565, 579 (2003).
                                     IV. CONCLUSION
       For the foregoing reasons, the orders of the trial court granting the respondents'

motions to dismiss the petitions for involuntary admission to the Department are affirmed.
That part of the trial court's orders allowing AMHC to detain the respondents past the time
that it granted their motions to dismiss the petitions is reversed.

       Affirmed in part and reversed in part.

                                                7
McGLYNN and HOPKINS, JJ., concur.




                              8